Citation Nr: 9935320	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  93-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1970.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1989 rating decision of the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO).  This matter was remanded to the RO in October 
1995 for additional development. 


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy 
during his period of service. 
 
3.  The preponderance of the competent and probative evidence 
shows that the veteran's symptomatology is most consistent 
with diagnoses of dysthymic disorder and somatization 
disorder, and that he does not meet the diagnostic criteria 
for post traumatic stress disorder in accordance with the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for entitlement to 
service connection for a post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The veteran has presented a claim which is not inherently 
implausible.  He has submitted medical evidence of a 
diagnosis of post traumatic stress disorder, lay testimony of 
stressor events which occurred while he served in Vietnam, 
and medical evidence of a nexus between the diagnosis of post 
traumatic stress disorder and his service in Vietnam.  

The Board is satisfied that all facts have been properly 
developed.  The veteran was afforded VA psychiatric and 
psychological examinations in May 1989, July 1990, November 
1991, February 1992, and July 1999.  Pertinent treatment 
records and service records were obtained.  The RO contacted 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the Environmental Support Group (ESG), 
in August 1996, August 1997, December 1997, and August 1998, 
and requested verification of the veteran's claimed 
stressors.  In January 1997, September 1997, and January 
1999, the USASCRUR responded to the RO's requests.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d).  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. 
§ 1154(b).  

In order to determine whether VA is required to accept a 
particular veteran's "satisfactory lay or other evidence" 
as sufficient proof of service connection, an initial 
determination must be made as to whether the veteran 
"engaged in combat with the enemy."  That determination is 
not governed by the specific evidentiary standards and 
procedures in section 1154 (b), which only apply once combat 
service has been established.  See Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997) 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  Id. 

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  However, 
there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

The United States Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court), in Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996), held that as a matter 
of law, that "if the claimed stressor is not combat-related, 
[the] appellants lay testimony regarding the in-service 
stressors is insufficient to establish the occurrence of the 
stressor."  If the veteran did not serve in combat, the 
record must contain credible evidence corroborating the in-
service stressor.  A determination of combat status is made 
on the basis of the evidence of record, such as through the 
receipt of certain recognized military citations or "other 
supportive evidence."  West v. Brown, 7 Vet. App. 70 (1994).  
The Court has held that the phrase "other supportive 
evidence" serves to provide "an almost unlimited field of 
potential evidence" to be used to in the determination of 
combat status.  Gaines v. West, 11 Vet. App. 353 (1998).  
Credible supporting evidence may consist of service 
department records or statements from individuals who have 
personal knowledge of the claimed events.  Gaines, supra.   

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Analysis

The veteran asserts that he currently has post traumatic 
stress disorder that was caused by his service in Vietnam.  
He indicated that he was stationed at the Tan Son Nhut Air 
Base in Vietnam for about 6 months in 1965.  The veteran 
stated that this base was not a "safe" place.  He indicated 
that it was hard to sleep there because he never knew if 
there would be a mortar attack.  While he was stationed 
there, buildings and planes were destroyed.  He was then 
transferred to Bein Hoa Air Base, which could have been 
overrun by the enemy any time after a mortar attack.  He 
indicated that they were under mortar attack often and that 
one mortar made a direct hit on a hooch, four over from him, 
and all the men were killed.  He indicated that he was then 
sent to Thailand to support aircraft.  The veteran stated 
that he volunteered for a secret mission and flew to Urdon.  
This was in March 1966.  At Urdon, he was told it was a top 
secret mission and they were told not to discuss the mission 
with anyone.  He indicated that the secret mission was in 
Laos and he worked with six CIA pilots.  He flew everyday 
with the pilots and became close to them.  He loved one 
pilot, Jim, like a second father.  The pilot was killed when 
the base was overrun by the North Vietnamese.  The veteran 
indicated that during his second tour of duty, he was 
assigned to the Tan Son Nhut Air Base, Dong Ba Thin, Cam Ranh 
Bay, Thailand, and Nha Tran.  The veteran reported that very 
often, he went into the field to repair aircraft.  He 
indicated that he saw many body bags, ex-POW's and wounded 
soldiers.  He indicated that he had dreams about the body 
bags and about death.  The veteran stated that he was never 
issued a combat weapon, except when he was on the secret 
mission.  He indicated when his friend died, he did not 
witness this event and he was not there.   

The first question before the Board is whether veteran 
engaged in combat with the enemy.  As noted above, a 
determination of combat status is made on the basis of the 
evidence of record, such as through the receipt of certain 
recognized military citations or "other supportive 
evidence."  West, supra.  The determination as to what 
evidence may be satisfactory proof that a veteran "'engaged 
in combat with the enemy" necessarily depends on the facts 
of each case. See VAOPGCPREC 12-99.  

The veteran's DD Form 214 does not show that he is in receipt 
of any awards, medals or commendations clearly indicative of 
combat service such as a Purple Heart, Combat Infantryman's 
Badge, or a medal awarded for valor as opposed to awards 
based on assigned service location or dates of service.  The 
service records indicate that the veteran served in Vietnam 
from June 1965 to June 1966 and from October 1966 to October 
1967.  In his first tour of duty in Vietnam, he worked as an 
aircraft mechanic and an engine mechanic with the 135th  
Aviation Company, which was redesigned the 458 Tactical 
Airlift Squadron in August 1967.  He was stationed in Tan Son 
Nhut Air Base in Cam Rahn Bay.  The service records indicate 
that the veteran participated in a Vietnam Defense Campaign 
from June 1965 to January 1966 and in a Vietnam Air Campaign 
from October 1966 to May 1967.  He was awarded Bronze Stars 
in those campaigns.  There is no indication in the service 
records or the service medical records that the veteran had 
any involvement with the enemy. 

The Board finds that the evidence of record does not support 
a finding that the veteran engaged in combat with the enemy 
and the veteran is not entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Although the 
service records indicate that the veteran participated in 
"campaigns," there is no evidence which establishes that 
the veteran engaged in combat activities in the campaigns.  
In fact, the probative evidence of record establishes that 
the veteran participated in noncombat activities, as an 
aircraft mechanic and an engine mechanic, in Vietnam.  The 
Board notes that evidence of participation in an 
"operation" or "campaign" would not ordinarily, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  See VAOPGCPREC 12-99.  The Board points out that 
the RO sent a statement of the veteran's claimed stressor 
events to USASCRUR (formerly ESG), for verification.  
USASCRUR did not find any evidence which establishes the 
veteran participated in combat activities while stationed in 
Vietnam.  The unit history of the 10th Combat Aviation 
Battalion which the USASCRUR sent to the RO, does not 
establish that the veteran participated in combat activities.  
USASCRUR indicated that they were unable to provide research 
concerning the veteran's specific combat incidents and 
casualties, which the veteran had reported, because the 
veteran did not provide specific information about the 
events, such as names, dates, and location.  In January 1999, 
USASCRUR informed the RO that they conducted research with 
the U.S. Air Force Office of Special Investigations and they 
did not find any information that the veteran volunteered for 
a top secret mission or that he was involved in covert 
operations.  The Board does not find convincing evidence that 
the veteran was in combat, and in fact, finds the 
preponderance of the evidence does not support such a 
finding.   

Because the instant record does not establish the veteran 
engaged in combat, the Board is not required to accept the 
veteran's testimony regarding his claimed stressors and the 
veteran must submit credible evidence that corroborates the 
in-service stressor.  

After careful consideration of all of the evidence of record, 
the Board finds that the preponderance of the competent and 
probative evidence fails to establish a diagnosis of post 
traumatic stress disorder in accordance with DSM-IV.  As 
noted above, service connection for post traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with DSM-IV, in addition to a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f). 

Review of the record reveals that the veteran underwent VA 
psychiatric examination by a board of three psychiatrists in 
July 1999.  The board of psychiatrists determined that the 
veteran did not meet the diagnostic criteria to establish a 
diagnosis for post traumatic stress disorder as specified in 
DSM-IV.  The Axis I diagnosis was dysthymic disorder and 
somatization disorder.  

The July 1999 VA psychiatric examination report indicates 
that the veteran's medical records were reviewed by the 
psychiatrists.  The veteran stated that he had been treated 
for post traumatic stress disorder.  It was noted that he had 
several psychiatric hospitalizations for treatment of 
psychiatric problems.  The veteran took Clonazepam every 
night; he also took Prozac.  He gave an extensive medical 
history involving many organ systems as well as his nerves.  
The veteran's subjective complaints included difficulty 
sleeping, frequent nightmares, and avoidant symptoms.  It was 
noted that he did not describe the symptoms of increased 
arousal.  He did report extensive somatic symptoms and he 
stated that he had chronic fibromyalgia.  Regarding the 
veteran's stressor event, it was noted that the veteran gave 
a very lengthy, wandering story about a secret mission while 
he was stationed in Vietnam, which involved him being flown 
to Thailand by the CIA and being sent to a base in Laos.  The 
veteran claimed that the base was overrun by the Vietnamese, 
but he was able to get out alive.  It was noted that the 
veteran rambled extensively about this and he also stated 
that he was under mortar attack at Tan Sanuit Airport.  It 
was noted that this was all subjective.  

Upon examination, the veteran was orientated times three.  
His memory and recall were all good.  He had difficulty 
following his thoughts and answering questions, and he would 
digress almost invariably to a lengthy rambling account about 
how the VA had been abusing him or a lengthy account about 
his many physical symptoms.  His thoughts were not truly 
disorganized.  There was no evidence of frank delusional 
thinking or hallucinatory phenomena, although there was a 
preponderance of paranoid feeling about being persecuted by 
the VA.  The veteran's mood appeared to be that of mild 
depression and his responses were consistent with that.  

The board of psychiatrists concluded that the veteran did not 
meet the diagnostic criteria to establish a diagnosis for 
post traumatic stress disorder as specified in DSM-IV.  The 
board of psychiatrists indicated that this examination 
confirmed previous examinations which did not support the 
diagnosis of post traumatic stress disorder.  It was noted 
that the veteran had been examined by a board of 
psychiatrists in 1992 and it was the board's conclusion that 
the veteran's symptomatology did not meet the diagnosis 
criteria for post traumatic stress disorder.  The 
psychiatrists stated that the veteran did not define avoidant 
symptoms nor did he describe symptoms of increased arousal.  
It was noted that the veteran was using a great deal of 
benzodiazepine and codeine and his symptoms were chronic.  
The psychiatrists were unable to link the veteran's symptoms 
with the claimed stressors.  They indicated that the veteran 
had no definite delusions or hallucinations, inappropriate 
behavior, suicidal or homicidal ideation, memory loss, or 
memory impairment.  The veteran was very obsessive about his 
symptomatology, particularly his physical symptomatology.  It 
was noted that the veteran reported having chronic feelings 
of depression and depressed mood.  The veteran described 
significant sleep impairment.  The board of psychiatrists 
indicated that psychological testing was not necessary.  The 
Axis I diagnosis was dysthymic disorder and somatization 
disorder.  

The Board finds the July 1999 VA psychiatric examination 
report to be very probative.  The Board notes that the RO had 
requested the July 1999 examination in order to clarify 
whether the veteran had post traumatic stress disorder and 
whether this diagnosis was in accordance with DSM-IV.  The VA 
psychiatrists reviewed the entire claims folder and noted an 
accurate history of the veteran's relevant symptomatology and 
past diagnoses.  After complete examination and consideration 
of the veteran's psychiatric history, it was specifically 
concluded that the veteran did not meet the criteria for a 
diagnosis of post traumatic stress disorder in accordance 
with DSM-IV.  The psychiatrists set forth the reasons and 
bases for their conclusions.  Thus, the Board finds the July 
1999 VA psychiatric examination report to be highly 
probative.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The 
medical opinion was rendered by experts who were able to 
conduct a longitudinal review of the veteran's claims folder.  
Furthermore, the VA psychiatrists cited to the pertinent 
evidence that they relied upon in formulating the 
conclusions.  

The Board also points out that the May 1989, November 1991, 
and February 1992 VA psychiatric examination reports support 
the findings of the July 1999 VA psychiatric examination.  
The May 1989 VA psychiatric examination report indicates that 
there was no definitive Axis I diagnosis.  The veteran had 
reported that he had difficulty sleeping and he had frequent 
nightmares since Vietnam.  He stated that the nightmares were 
mostly about his experiences in Southeast Asia.  It was noted 
that the veteran had described how he was on a secret mission 
and in Laos and how he was afraid that he was going to get 
killed.  He stated that he thought about that experience from 
time to time.  

The November 1991 VA psychiatric examination report indicates 
that the veteran's Axis I diagnosis was somatization disorder 
and dysthymic disorder (minor depression), and post traumatic 
stress disorder by history with no evidence of post traumatic 
stress disorder as far as a stressor was concerned.  This 
examination was performed by a panel of three psychiatrists.  
The veteran reported that for the past six months, he had 
difficulty concentrating, loss of memory, and disorientation.  
He was unable to enjoy activities and he had nightmares about 
Vietnam, which had increased in the last six months.  

The examination report indicates that the veteran served in 
Vietnam for two years, from 1965 to 1967, and he suffered no 
significant combat stress.  It was noted that the veteran had 
worked as an aircraft mechanic in the Air Force.  The 
psychiatrists noted that the veteran did not report any big 
stressors and he was not close to combat.  He was not 
attacked and he was only able to hear mortar fire and cannon 
fir at a distance.  The psychiatrists indicated that there 
was no pattern of any significant stressors during the 
veteran's exposure in the Vietnam.  He only had some friends 
of his who were killed in the war, and the veteran was not 
there when it happened.  The veteran did not report seeing 
dismembered bodies or people being shot at or people dying at 
his side, as was usual when people have been exposed to 
traumatic events that then become part of the symptoms that 
are recollected in nightmares, in patients who suffer from 
post traumatic stress disorder.  The psychiatrists noted that 
there was an instance of a pilot who was killed, and the 
veteran knew the pilot, however, the veteran did not witness 
this.  

The psychiatrists further indicated that the veteran did not 
have a pattern of those symptoms being initiated after coming 
back from Vietnam.  The veteran reported experiencing 
impotence, distress, hostility, feelings of being persecuted, 
mistrust of authority, difficulty concentrating, and feelings 
of guilt.  He also had many complaints which included joint 
and muscle pain, fatigue, poor hearing, rashes, cramps, and 
nausea.  He related all of these symptoms to his Vietnam 
experiences.  The psychiatrists concluded that the veteran 
certainly qualified for a diagnosis of somatization disorder, 
and probably chronic minor depression.  They noted that there 
was certainly evidence that the veteran suffered from 
significant and disabling migraines headaches, impotence, and 
fibromyalgia.  However, the psychiatrists concluded that this 
constellation of symptoms in Axis I, Axis II, and Axis III 
diagnoses did not make a diagnosis of post traumatic stress 
disorder.    
 
The February 1992 VA psychiatric examination report indicates 
that the veteran was examined by a board of three 
psychiatrists.  The psychiatrists concluded that the veteran 
had dysthymia and perhaps major depression.  It was noted 
that it was the consensus of the Board that while the veteran 
had recurrent nightmares related to his Vietnam war 
experience, and the nightmares caused him much distress, the 
symptomatology did not meet the diagnostic criteria for post 
traumatic stress disorder.  Specifically, the persistent 
avoidance of stimuli associated with the trauma, such as 
Vietnam war movies, was not present, nor were there clear 
persistent symptoms of increased arousal.  The psychiatrists 
indicated that the assessment was difficult in light of the 
veteran's use of codeine.  The psychiatrists indicated that 
the veteran had dysthymia and perhaps major depression.  This 
conclusion was based upon the veteran's sleep disturbance, 
thoughts of death being preferable to living (although the 
veteran insisted that he was not suicidal and he presented no 
danger to himself or others), and diminished pursuit of 
pleasurable activities such as fishing (although this may be 
due in part to his physical condition).  It was also noted 
that while a personality disorder could not be diagnosed with 
this clinical interview, the veteran's history was conducive 
to the development of any such biologic propensity.  

The Board also notes that a July 1990 VA psychological 
clinical record reveals that psychological testing indicated 
that the veteran's profile was similar to individuals who 
presented themselves as physically ill, with chronic 
complaints that may or may not be substantiated upon 
examination.  In such individuals, pain was a prominent 
feature and also suggested were depression, generalized 
anxiety, and somatic concern.  Among the diagnostic 
categories to be considered was psychophysiologic reaction.  
It was noted that the testing consisted of a clinical 
interview and Minnesota Multiphasic Personality Inventory 
(MMPI).  There was no indication that the testing revealed 
signs of post traumatic stress disorder.  

The Board points out that the service medical records are 
silent for a diagnosis of post traumatic stress disorder.  
The Board also notes that VA mental health treatment records, 
dated from August 1990 to September 1990, do not reflect a 
diagnosis of post traumatic stress disorder.  A September 
1990 VA mental health outpatient treatment record indicates 
that the veteran's Axis I diagnosis was psychological factors 
affecting physical condition (psychosomatic disorder).  An 
October 1990 VA mental health treatment record notes that the 
veteran had complaints of post traumatic stress disorder 
symptoms.  However, there was no diagnosis of post traumatic 
stress disorder.  

The more recent VA treatment records also support the 
findings of the July 1999 VA psychiatric examination report, 
that the veteran does not have post traumatic stress 
disorder.  VA treatment records, dated in January 1996, do 
not reflect a diagnosis of post traumatic stress disorder.  
The diagnosis was migraine headache and major depression.  It 
was noted that the veteran had nightmares and flashbacks and 
he was "living in Vietnam."  VA treatment records, dated in 
October 1997 and December 1997, indicate that the examiner 
doubted that the veteran had post traumatic stress disorder.  
The diagnoses were major depression and psychological factors 
affecting medical conditions.  

The Board has reviewed and has considered the VA treatment, 
examination, and hospitalization records, dated from August 
1992 to August 1997, which reflect diagnoses, assessments, 
and impressions of post traumatic stress disorder.  
Specifically, VA treatment records dated in April 1988, 
August 1991, September 1992, November 1993, January 1996, 
July 1997, and August 1997 reflect assessments, impressions, 
and diagnoses of post traumatic stress disorder. 

The Board does not find the VA hospitalization and treatment 
records to be as probative and convincing as the evidence 
previously discussed.  The Board stresses that in order to 
establish service connection for post traumatic stress 
disorder, there must be medical evidence diagnosing the 
condition in accordance with DSM-IV.  See 38 C.F.R. § 3.304.  
The VA treatment and hospitalization records do not indicate 
whether the diagnoses of post traumatic stress disorder are 
in accordance with DSM-IV.  The records do not specify the 
veteran's current symptomatology due to the post traumatic 
stress disorder.  There is no supporting rationale as to why 
the veteran meets the diagnostic criteria for post traumatic 
stress disorder.  For example, the examiners did not indicate 
whether the veteran had symptoms of increased arousal or 
avoidant symptoms, which is required for a diagnosis of post 
traumatic stress disorder in accordance with DSM-IV.  The 
treatment records note that the veteran had nightmares of his 
Vietnam experience.  However, the psychiatrists who performed 
the February 1992 and July 1999 VA psychiatric examinations 
concluded the symptomatology of recurrent nightmares did not 
meet the diagnostic criteria for post traumatic stress 
disorder.  It is also unclear whether the treating clinicians 
had access to the veteran's complete medical history.  Many 
of the assessments appear to be based upon the veteran's 
reports of service in Vietnam or upon the veteran's own 
report of his medical history.  

The Board has also considered the July 1992 and January 1993 
psychiatric consultative examination reports by the T. 
Rehabilitation Commission, which reflects a diagnosis of post 
traumatic stress disorder, chronic and delayed.  The July 
1992 report indicates that the veteran's chief complaints 
were fatigue, nightmares, blackouts and migraine headaches.  
The veteran's ex-spouse reported that the veteran was still 
in Vietnam.  The ex-spouse stated that before she divorced 
the veteran, she could not sleep with him because he thought 
he was on guard duty without bullets and he would see his 
friends killed in his nightmares.  It was noted that the 
veteran was in Cambodia, North Vietnam and Laos.  It was 
further noted that the veteran was in a combat zone for two 
years and he saw lots of shelling during the day and night.  

The Board finds the July 1992 psychiatric consultative 
examination report to have limited probative value.  The 
report does not indicate if the diagnosis of post traumatic 
stress disorder is in accordance with the DSM-IV.  The 
examiner did not indicate whether the veteran had symptoms of 
increased arousal or pertinent avoidance of stimuli 
associated with the trauma.  Furthermore, it appears that the 
examiner based this diagnosis, in part, upon the report of 
the veteran's ex-spouse and the examiner did not indicate 
what the veteran's stressor event was or how the traumatic 
event was re-experienced.  

The January 1993 psychiatric evaluation report reflects 
diagnoses of post traumatic stress disorder, dementia mild to 
moderate, and schizophrenia, disorganized type, chronic with 
continued delusional ideation.  It was noted that the veteran 
had moderate depression, moderately severe anxiety, and 
frequent anxiety attacks.  He reported that he always 
thinking of his military service and this never went away.  
The veteran reported having flashbacks of his Vietnam 
service, plus nightmares, intrusive thoughts, and 
inappropriate laughter when relating military matters.  The 
Board notes that this evaluation report does not indicate the 
bases for this diagnosis of post traumatic stress disorder 
and it does not indicate if the diagnosis is in accordance 
with DSM-IV.  

The Board also notes that it has considered the VA treatment 
records and medical statements which indicate that the 
veteran has a "well-documented" case and "long history" of 
post traumatic stress disorder.  A September 1992 VA 
psychiatric treatment record reflects a diagnosis of post 
traumatic stress disorder, severe and continuous.  It was 
noted that the veteran had a well-documented case of post 
traumatic stress disorder and that he had severe symptoms 
which included anxiety, flashbacks, and nightmares.  VA 
treatment records, dated in September 1992 indicates that the 
veteran had a "well documented" case of post traumatic 
stress disorder.  Dr. E.R.T. indicated that the veteran had 
symptoms of anxiety, flashbacks, and nightmares.  In an 
October 1992 statement, Dr. E.G.T., a VA staff psychiatrist, 
indicated that the veteran had a long history of post 
traumatic stress disorder and he had symptoms which included 
intrusive thoughts, flashbacks, anger, poor sleep, 
nightmares, anxiety, affective withdrawal and social 
isolation.  

The Board does not find these VA treatment records or the 
medical statements to be persuasive medical evidence of a 
diagnosis of post traumatic stress disorder.  The 
psychiatrists do not report the bases for the diagnosis of 
post traumatic stress disorder and do not even note whether 
the veteran experienced a stressor event.  It is unclear how 
the examiners and psychiatrists concluded that the veteran 
had a long history of post traumatic stress disorder, since 
the medical evidence of record does not document such 
history.  Furthermore, the examiners do not address the 
findings of the prior VA psychiatric examination reports and 
psychological testing, which determined that the veteran did 
not have post traumatic stress disorder.  

The Board also points out that the VA psychiatrists, Dr. 
E.G.T. and Dr. E.R.T., had participated in the November 1991 
and February 1992 VA psychiatric examinations by a panel of 
psychiatrists.  As noted above, the panels concluded that the 
veteran did not have post traumatic stress disorder and they 
gave reasons and bases for such conclusions.  Dr. E.G.T. and 
Dr. E.R.T. did not indicate, in the 1992 treatment records 
and medical statement, how they arrived at opposite 
conclusions from when they examined the veteran in November 
1991 and February 1992.  Dr. E.G.T. stated that the veteran 
had a "long history" of post traumatic stress disorder in 
the October 1992 statement, yet in February 1992, Dr. E.G.T. 
concluded, with a panel of psychiatrists, that the veteran 
did not have post traumatic stress disorder.  It is unclear 
what "long history" Dr. E.G.T. is referring to in the 
October 1992 statement.  Dr. E.R.T. stated that the veteran 
had a "well-documented" case of post traumatic stress 
disorder.  Again, the Board points out that the medical 
evidence of records does not document a case of post 
traumatic stress disorder.  In fact, the probative medical 
evidence establishes that the veteran did not have post 
traumatic stress disorder.  Dr. E.G.T. and Dr. E.R.T. did not 
give reasons and bases for their determinations that the 
veteran had post traumatic stress disorder.  

After carefully weighing and considering the evidence of 
record, the Board concludes that the probative and persuasive 
evidence of record shows that the veteran does not have post 
traumatic stress disorder and does not establish a diagnosis 
of post traumatic stress disorder in accordance with DSM-IV 
that owes its etiology to active duty.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for post traumatic 
stress disorder, and the claim is denied.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  

In view of the finding that post traumatic stress disorder is 
not present, the Board foregoes any discussion regarding the 
adequacy of the veteran's stressors.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



	
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 

